331 S.W.3d 676 (2010)
FRONTENAC ENGINEERING GROUP, Plaintiff/Respondent,
v.
Sam UKA, Defendant/Appellant.
No. ED 93953.
Missouri Court of Appeals, Eastern District, Division Three.
December 21, 2010.
Rehearing Denied February 22, 2011.
Charles M.M. Shepherd, St. Louis, MO, for Plaintiff/Respondent.
Sam Uka, St. Louis, MO, Acting pro se, Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Sam Uka (Appellant) appeals from the trial court's judgment entered in favor of *677 Frontenac Engineering Group (Respondent) on trial de novo review of the decision of the Small Claims Division of the Circuit Court of St. Louis County. We have reviewed Appehant's brief[1] and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence and does not erroneously declare or misapply the law. Kelsey v. Nathey, 869 S.W.2d 213, 214 (Mo.App. W.D.1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  Respondent did not file a brief, but did file a motion to strike Appellant's brief and a motion to dismiss appeal, both of which this Court denied.